Citation Nr: 1636969	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971, to include combat service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the VA RO in Chicago, Illinois.

In a September 2014 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for PTSD, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated that portion of the Board's September 2014 decision and remanded the case to the Board for readjudication.

The record before the Board consists of the Veteran's paper claims file and electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by social and occupational impairment with deficiencies in most areas.

2.  Prior to June 1, 2015, the Veteran was employed full time with an earned income which exceeded the poverty threshold for one person; however with reasonable doubt resolved in favor of the Veteran, the conditions of his employment were akin to employment in a protected environment.

3.  Beginning June 1, 2015, the Veteran was unemployed and his service-connected PTSD alone rendered him unable to secure or follow substantially gainful employment.

4.  Beginning July 31, 2012, and prior to October 1, 2012, a total rating was assigned for the Veteran's service-connected ischemic heart disease; at that time his service-connected PTSD, involving different anatomical locations or bodily systems than his ischemic heart disease, is rated as 70 percent disabling.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to June 1, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

3.  Beginning June 1, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

4.  Beginning July 31, 2012, and prior to October 1, 2012, the criteria for special monthly compensation (SMC) at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA's duty to notify regarding the Veteran's increased rating claim was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record does not indicate that the Veteran has been provided with the requisite notice regarding the information and evidence needed to substantiate his claim for entitlement to TDIU.  However, despite this, the record reflects that no prejudice has resulted as it has not affected the "essential fairness" of the adjudication.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In this regard, the Veteran, through his attorney, submitted a May 2016 brief in support of his claim for TDIU, which cited to the applicable regulation relevant to TDIU and presented a thorough argument for why the Veteran should be entitled to TDIU.  Based on the foregoing, the Board finds the Veteran, through his attorney, had "actual knowledge" of the information and evidence required to substantiate a claim for TDIU and that the notice error was not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom., Shinseki v. Sanders, 556 U.S. 396 (2009).  Moreover, in May 2016, the Veteran's attorney waived RO review of the Veteran's TDIU claim and requested that the Board decide this claim based on the evidence of record.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded February 2009, December 2011, September 2012, and July 2015 VA examinations that are collectively adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dunlap, 21 Vet. App. at 118.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Procedural History

Service connection for PTSD was granted in an unappealed March 2006 rating decision, and a 30 percent disability rating was assigned.  In November 2008, the Veteran submitted the results of an October 10, 2008 private psychiatric evaluation, which the RO construed as an informal claim for an increased disability rating for his service-connected PTSD.  In an April 2009 rating decision, the RO continued the assigned 30 percent rating and the Veteran filed a timely notice of disagreement.  Following a January 2012 statement of the case, which also continued the 30 percent rating, the Veteran perfected his appeal to the Board.  In a September 2014 decision, the Board denied a rating in excess of 30 percent for PTSD and the Veteran appealed that decision to the Court.

As noted previously, in April 2015, based on a Joint Motion, the Court vacated the portion of the Board's September 2014 decision denying a disability rating in excess of 30 percent for PTSD and remanded the case to the Board for readjudication.  First, the parties agreed that the Board had offered impermissible justifications for rejecting private medical opinions of record, to include discounting assigned Global Assessment of Functioning (GAF) scores and rejecting a private medical opinion, at least in part, because its "findings seem[ed] to be based upon the Veteran's own report."  Second, the parties found the Board violated the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998) by concluding symptoms attributable to an alleged nonservice-connected personality disorder were distinguishable from those attributed to the Veteran's service-connected PTSD in the absence of supporting medical evidence.  Finally, the parties agreed that the Board failed to account for and discuss specific symptomatology and occupational impairment that may have more nearly approximated "occupational and social impairment with reduced reliability and productivity," thus warranting a higher rating than the currently assigned 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In September 2014, the issue of entitlement to TDIU was remanded by the Board for further development and was not subject to the Court's April 2015 Order.  38 U.S.C.A. § 7252 (West 2014); 38 C.F.R. § 20.1100(b) (2015).

In May 2016, the Veteran, through his attorney, submitted additional evidence, waived RO consideration of this evidence, and requested that the Board proceed with adjudication of the Veteran's claims for an increased rating for PTSD and entitlement to TDIU.




Legal Criteria

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.  

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disability, reasonable doubt is resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2015) (emphasis added).  

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  A GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  Id.  A GAF score of 11-20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Id.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful employment by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular requirements for TDIU throughout the entire period on appeal.

A veteran is totally disabled if his or her service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Thus, the question then becomes whether the Veteran's service-connected disabilities alone preclude him or her from engaging in "substantially gainful employment," work which is more than marginal and which permits the individual to earn a "living wage" consistent with his or her education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment is not considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  During the period on appeal, while the Veteran was employed full-time, the poverty threshold for one person under 65 years old ranged from $10,956 to $12,331 annually.  Poverty Thresholds, U.S. CENSUS BUREAU, http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last visited July 19, 2016).

Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  This includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  While the term "sheltered workshop" is not defined in VA regulations, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms "sheltered workshop" and "work center" interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Wage and Hour Division Field Operations Handbook, U.S. DEP'T OF LABOR, https://www.dol.gov/whd/FOH/ch64/64k00.htm (last visited July 19, 2016).  Thus, the definition entails an environment that is not a competitive employment environment, but one whose purpose is, at least in part, to train, rehabilitate, or treat persons with disabilities.

SMC

VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The disability or disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and must involve different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Factual Background

The Veteran believes his PTSD symptoms are more severe than the currently assigned 30 percent rating contemplates.  Specifically, in a May 2016 brief, the Veteran's attorney indicated that the Veteran would be satisfied with either a 100 percent schedular rating for PTSD or, in the alternative, a 70 percent schedular rating for PTSD and entitlement to TDIU with an effective date of November 24, 2008.

Upon examination on October 10, 2008 by O. R., M.D., a private psychiatrist, the Veteran reported working in highway maintenance for the past eight years, which he had enjoyed until recently when he got himself in trouble with his superiors and coworkers for defending a coworker.  He acknowledged that his attitude had caused him difficulty at work before and that he had numerous jobs prior to his current one.  He reported previous divorces but a good marriage to his present wife and indicated the only social activity he enjoyed was a veterans' motorcycle club.  He acknowledged sleep impairment with nightmares of Vietnam and passive suicidal and homicidal thoughts.  There were no demonstrated speech defects and his memory and judgment were intact.  While the Veteran became agitated at the appointment, his thought processes were logical, coherent, and goal-directed.  Although the psychiatrist stated "[t]here was active evidence of any hallucinations, delusions, or suicidal or homicidal ideas," the Board reasonably infers from the structure of the sentence and Dr. O. R.'s determination that the Veteran's thought processes were logical, coherent, and goal-directed that Dr. O. R. meant to say there was "no active evidence" of these symptoms.  The psychiatrist diagnosed PTSD with a history of increased nightmares, anger, hostility, sleep problems, mistrust, social isolation, and proud resentment toward authority, in addition to passive aggressive personality traits.  A GAF score of 41 was also assigned.

At a February 2009 VA examination, the Veteran reported symptomatic increases in irritability and the occurrence of fugue states, which he described as riding to places on his motorcycle and not remembering how he arrived.  He also reported sleep impairment with nightmares of his military service.  He acknowledged continued irritability and problems with authority, although he noted that his job allowed him to work independently and avoid coworkers he did not like.  He used his paid time off as soon as he accrued it because he did not like to be around his coworkers.  While the Veteran described a good marriage and improved relationships with his children, he also described himself as being angrier and feeling less in control of his anger than he did at the time of his previous January 2006 VA examination.  He also acknowledged that his wife helped him think things through before he acted out.  He reported "blowups" about twice a day, which generally amounted to swearing and telling people to "get [] out of [his] face," and he acknowledged two physical altercations in the past three years.  The Veteran denied interest in social activities other than a motorcycle club for veterans he started, which he participated in with his wife.  He reported he left his old motorcycle club because that club had "too many members who had not been in a severe enough experience to merit being in the group."  He acknowledged occasional blowups with members of his motorcycle group, but this largely occurred when his wife was not around and did not seem to occur often.  Overall, the Veteran appeared generally cooperative, with normal speech and a slightly anxious and irritable mood.  There was no evidence of deficits in attention, concentration, or compromised executive function, although the examiner noted his judgment and impulse control were poor to fair, with some improvement due to external influence from his wife.  The Veteran continued to be employed, and while he was not personally happy with his employment, he made it clear that his continued employment was, to a considerable degree, contingent on being able to tailor his job to meet his needs.  The VA examiner diagnosed PTSD and a personality disorder with antisocial and passive aggressive features and assigned a GAF score of 56.  The examiner also acknowledged agreement with the opinion of the January 2006 VA examiner that the Veteran's PTSD symptoms may not be the largest component of his maladaptation, and that if his personality disorder were not present, his GAF score might be 5 to 7 points higher.

In February 2009, the Veteran reported increased irritability, nightmares, and problems with authority.  He stated he felt trapped and hated everyone at work.

In April 2009, the Veteran underwent another psychiatric evaluation with Dr. O. R. and reported an increase in memory deficits, including an inability to remember names or what he did five minutes ago, increased nightmares, homicidal thoughts, irritability, paranoia, and hostility.  At the evaluation, the Veteran had difficulty comprehending questions and answered tangentially.  He also exhibited irrational thinking, increased anger with impulsive outbursts of profane language, increased poor judgment, lack of motivation, distorted perceptions, paranoia, and decreased relationship skills, such as the inability to communicate.  Dr. O. R. determined the Veteran's negative emotions had "literally taken over his life" and his level of functioning had dropped significantly.  A GAF score of 38 was assigned and the psychiatrist recommended an increase in benefits to the Veteran given his decline in functioning.

At an August 2009 VA appointment, the Veteran reported that he was seeing a support group for PTSD and that he felt remarkably improved after talking with his Vietnam-associated support group; he also indicated his wife was very helpful.  At an August 2010 VA appointment, the Veteran denied feeling hopeless about the present or future, thoughts about taking his own life, or past suicide attempts.  At a July 2011 VA appointment, the Veteran denied nightmares, avoidance behaviors, feeling constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, or his surroundings.

At a December 2011 VA examination, the Veteran indicated that he told his current wife and children he loved them regularly.  He acknowledged past marriages were strained by his PTSD symptoms (irritability, difficulty with intimacy and emotional expression), but described his current marriage as "very satisfying" and noted he and his wife shared mutual interests.  The Veteran stated he had been a highway maintainer for the past eleven years and that he liked the work itself but was often in conflict with coworkers and supervisors over the way they played favorites, ostracized some workers, and filed false charges against workers they did not favor.  He indicated he stood up for coworkers who had false charges filed against them, which made him a target to other coworkers.  He described a recent incident where two coworkers threatened him and the Veteran challenged them to fight on the spot; a supervisor became aware of this incident and sent the Veteran to a psychiatrist who told him he had a problem with anger.  The Veteran acknowledged a history of numerous fights but denied ever being arrested.  While the Veteran reported consulting with a psychiatrist in the past, he denied being actively involved in PTSD treatment and indicated he found support with other Vietnam veterans whom he met through being active with motorcycle clubs and going on group rides.  He endorsed symptoms of difficulty falling or staying asleep and irritability or outbursts of anger.  The examiner indicated the Veteran's symptoms had worsened since his last examination and that symptoms associated with his PTSD included a depressed mood, anxiety, suspiciousness, and episodes of rage.  The examiner further found that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

At a September 2012 VA examination, the psychologist documented little change since the December 2011 examination.  A review of the record revealed the Veteran received mental health treatment once in 2006 and did not take any psychiatric medicine; the Veteran indicated that his involvement with his veterans' motorcycle club was his therapy.  He acknowledged difficulty falling or staying asleep and irritability or outbursts of anger and the examiner found that the Veteran experienced a depressed mood, anxiety, suspiciousness, and anger management issues, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran indicated he was on administrative leave due to an August 2012 heart procedure and was scheduled for a stress test to determine if he could return to work.

In a May 2014 informal hearing presentation from his former representative, the representative argued the Veteran's symptoms more closely aligned with those contemplated by a 70 percent rating because his symptoms caused occupational and social impairment with deficiencies in most areas.  Specifically, the representative pointed to the April 2009 private psychological report from Dr. O. R. which highlighted the Veteran's symptoms of homicidal ideation, memory loss, the inability to follow or comprehend what is asked of him, paranoia, impaired impulse control, difficulty adapting to stressful circumstances, including work, and difficulty establishing and maintaining effective relationships due to isolation, the inability to communicate effectively with people, and distorted perceptions.

In a May 2015 application for entitlement to TDIU, the Veteran indicated he was unable to secure and maintain substantially gainful work due to his heart, diabetes, and PTSD.

At his most recent July 2015 VA examination, the Veteran was appropriately and casually dressed and responded appropriately throughout.  There were no obvious difficulties with speech, concentration, gait, or orientation, and the Veteran appeared to provide an accurate representation of his mental health status.  He reported he was still married to his wife, that the quality of his marriage was "outstanding," and that they enjoyed riding their motorcycles together across the country.  He acknowledged that he sometimes became "angry," but indicated that his wife was patient with him and it did not impact their marriage.  When asked if he was still involved in his own motorcycle club, as he had reported at the February 2009 examination, the Veteran stated he closed that chapter in 2011 because he was no longer enjoying the people in his group.  He noted that club contained younger veterans who "wanted to be tough guys," which he did not tolerate.  He reported returning to his original motorcycle club, and stated he had been president of his chapter since April 2015, having been voted in by his fellow club members.  His responsibilities included oversight and social relations between other clubs, putting out fires between groups, and ensuring improved working relations.  He informed the examiner he attended his first Vietnam unit reunion approximately four years prior in Hawaii, attended again the following year, and planned to attend a third reunion in November 2015.  The Veteran also reported retiring early from his job as a highway maintainer in May 2015 due to continuing interpersonal difficulties with coworkers and because he "could not stand" working with them.  The Veteran described two incidents at work which led to his referral for anger management.  The first incident occurred when the Veteran stood up for a coworker and in doing so the Veteran was ordered to anger management classes.  The second incident occurred when the Veteran responded to threats from coworkers by confronting them, which resulted in disciplinary action for reportedly "threatening" his coworkers.

At this examination, the Veteran endorsed symptoms of increased arousal precipitated by certain smells or sounds, which had the ability to cause tension lasting "a full day or so."  He denied suicidal or homicidal ideations, plan, or intent and acknowledged impaired sleep, explaining that he sometimes saw "people looking at [him]."  The examiner noted that although the Veteran denied hallucinations, it was unclear whether those were memories or some other psychological symptom.  The examiner determined that although PTSD had been formally diagnosed, the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or require continuous medication.  The examiner further found that the Veteran evidenced a "personality pattern or characterological approach that could create or contribute to a tense or stressful work environment, as well as respond poorly to a work environment with other personalities that are not complementary with [his]."  The examiner indicated that it was unclear whether the Veteran's difficulty functioning on the job was driven by his personality style, the personality style of his coworkers, or his irritability related to his constellation of symptoms for PTSD.

At a September 2015 VA appointment, the Veteran denied depressive or anxiety symptoms as well as suicidal ideations.

In a January 2016 statement from R. F., a fellow member of the Veteran's motorcycle club, R. F. described the Veteran as a "quick tempered guy," which led to several confrontations and disagreements with other club members and those outside the club.  For example, a heated email exchange between the Veteran and the motorcycle club president caused the Veteran to leave the club at one point.  After a few years, the Veteran asked to be brought back to the club and the members voted unanimously to allow him back in.

G. B., a licensed clinical social worker who treated the Veteran on six occasions for work related problems in 2005 and 2009, summarized those treatment sessions in a January 2016 letter.  G. B. reported treating the Veteran because he was having trouble dealing with bosses who singled him out, picked on him, and belittled him; G. B. worked with the Veteran to not take treatment by his bosses so personally.  This worked fairly well until the Veteran moved to another job with a new boss where he faced the same problem.  The Veteran told G. B. that when he was at work he felt like he was back in Vietnam and had to always be watchful for where the next attack would come from.  G. B.'s letter was accompanied by the treatment notes from 2005 and 2009.  An August 2005 note indicates the Veteran sought treatment for "work related stress" because he was being picked on by coworkers.  He indicated this started when he sided with an African American coworker whom supervisors were mobbing, which led his other coworkers to turn on him.  The Veteran felt his coworkers were harassing him to try to make him blow up or do something which would cause him to be terminated.  The Veteran acknowledged a good marriage and described his wife as supportive.  A September 2005 note reflects the Veteran was happy and doing well, that he had been transferred to get away from the abuse, and that he was not feeling as trapped anymore.  In October 2005, the Veteran indicated he was doing well and had "let go of 'owning his job.'"  He also reported he and his wife were getting a divorce because they had grown apart and that he felt trapped in a military marriage.  In July 2009, the Veteran returned for treatment with G. B. because he was having difficulty with his boss and coworkers again; he indicated they were mobbing him because he testified against them in a former coworker's civil rights case and that they threatened to hurt him.  In August 2009, the Veteran indicated he was doing well, had let go of his anger about his coworkers' behavior, and was able to use his "shield" to deflect their insults.  He stated he was working alone and enjoying it.  In September 2009, the Veteran again reported he was doing well and had been successful in side-stepping abuse in the workplace, which he felt good about.

The Veteran submitted his work personnel file in support of his claim.  In a May 2009 written statement, the Veteran indicated that he confronted two coworkers who had been talking behind his back and told them that if they had something to say they should say it to his face and to "bring it on."  The Veteran reported that those two coworkers had threatened him in the past.  The day after that incident, the Veteran was placed on paid administrative leave for two months pending "investigation into alleged violence in the work place."  An undated statement of disciplinary charges indicates the Veteran was to be suspended for three days due to a threat of violence in the workplace, which violated the employer's personnel manual for violence in the workplace, disruptive conduct, and courtesy; this statement indicated the Veteran had not been the subject of any past discipline.  In August 2009, the Veteran's union representatives sent a letter to his employer, arguing that no threat of violence occurred with regard to the Veteran's statements because violence was not imminent and was contingent on future act by his coworkers; the union representatives further argued that no disorder or confusion occurred as a result of the Veteran's statements.  Moreover, upon returning to work after the two months of administrative leave, the Veteran was not transferred, but rather was returned to the work site where the incident occurred.  The union representative pointed out that in the several weeks since the Veteran returned to that position no further incidents of that nature had occurred.  An annual review for the period June 2008 to May 2009 reflects the Veteran performed three of his job duties satisfactorily and one with minimal satisfaction; none were marked unsatisfactory.  An annual review covering June 2009 to May 2010 reflects the Veteran performed one of his duties highly satisfactorily, three duties satisfactorily, and one duty minimally satisfactorily; none were marked unsatisfactory.  His supervisor indicated he was a very good roadrunner, very conscientious about doing the best job possible, and took direction well to complete tasks.  Annual reviews covering the period June 2010 through June 2014 reflect the Veteran's supervisor found he performed all applicable job duties satisfactorily.

In an April 2016 statement from the Veteran's wife, S. L., she indicated that they had a "good marriage" because they "work[ed] to make it good."  She reported that the Veteran trusted very few people and that his circle of friends included family and "perhaps one maybe two people, who aren't veterans," which kept their social life, as a couple, to a minimum; when they did go out in a crowd socially it was only for a brief time.  S. L. described an incident where the Veteran refused to attend a potluck luncheon at work because he felt people were "out to get him" and that the Veteran endorsed paranoid thinking.  She reported that she had witnessed the Veteran wake up in the middle of the night and state he "thought he saw something."

In a private April 2016 psychiatric diagnostic assessment with M. C., M.D., FACP, Dr. M. C. determined that the Veteran was a "severely impaired individual with profound symptoms of PSTD marked by extraordinary paranoia, anger, irritability, mood lability, hopelessness, [and] despair."  Following the Veteran's two month leave of absence due to his service-connected heart disability, Dr. M. C. opined that the evidence supports the Veteran was allowed to return to work "mainly due to strong job protections and not an actual ability to function appropriately in a workplace."  Dr. M. C. further opined that the Veteran's current marriage was a straw man issue because "maintaining a marriage has absolutely nothing to do with PTSD, as, within a marriage, there were extraordinary difficulties secondary to his mental illness, and he had been married several times before that, all terminated because of the severe symptoms of his mental illness."  The report reflects the Veteran described his only enjoyment was riding his motorcycle with fellow veterans and that even those veterans found him "intolerable," because they could not handle his volatility and mental illness.  Dr. M. C. indicated that the Veteran felt the only reason he lasted so long at his job as a highway maintainer was because he was given a job as a "road runner," which allowed him to work, essentially, alone.  Dr. M. C. stated "[t]he fact that [the Veteran] may have worked, even for an extended time, has little to do with the severity of [his] disease process" because he was "given an extraordinary amount of leeway in his job, and in a normal occupational setting he likely would have been immediately terminated as an overt and clear liability."  Dr. M. C. went on to say that the Veteran's employer was "generous" in allowing him to "stay on the job after he was assaultive of other individuals on the job site, a situation that would not allow for maintenance of employment at the current time."  On examination, the Veteran was cooperative and appropriate but abrasive, angry, and at times difficult, with some periods of clear psychomotor agitation.  Thought content was positive for intermittent suicidal ideation without plan or intent and intermittent homicidal ideation not directed at any specific individual.  The examiner noted the Veteran had "persecutory and paranoid themes to his thinking that bordered on [being] delusional in nature."  There were no perceptual alterations such as auditory, visual, or tactile hallucinations, and the Veteran was cognitively intact with normal fund of knowledge for his age and generation.  Dr. M. C. determined the Veteran was angry, paranoid, unstable, and incapable of the simplest day-to-day functioning in an appropriate and reasonable fashion.  Moreover, Dr. M. C. expressed agreement with the January 2006 VA examination report which found the Veteran met the diagnostic criteria for PTSD, yet disagreed with the portion of that report finding the Veteran had a separate mood disorder and personality disorder.

In a May 2016 brief in support of his claim, the Veteran's attorney argued that the Veteran exhibited grossly inappropriate behavior and persistent danger of hurting himself or others that caused severe occupational impairment throughout the appeal period and that the Veteran was only able to retain his employment because he worked in a "protected environment."  The Veteran's attorney further contended that it was only due to the strength of his union and isolated nature of his job that he lasted as long as he did with his employer and that it was not proof that he could function in an "average working environment."  His attorney further pointed out that the Veteran worked over 25 jobs since returning from Vietnam and that he was fired from at least one of those jobs.  Additionally, in order to obtain the job the Veteran worked at throughout the period on appeal, he was given a veterans' preference.  With regard to the May 2009 incident where the Veteran was suspended for threatening coworkers, the Veteran's attorney pointed out that a union representative accompanied the Veteran in the administrative proceedings surrounding this event and was able to help provide rebuttal to the charges and negotiate reduced sanctions on the Veteran's behalf.  The Veteran's attorney also stated the evidence demonstrated the nature of the Veteran's job was "isolated far beyond levels that a normal employer could reasonably accommodate," and that even though he worked primarily alone he continued to have problems at work and was unable to establish or maintain any sort of effective relationships.  His attorney further noted that although the Veteran often denied suicidal thoughts to VA providers and examiners, he admitted to a private physician in 2008 that he experienced suicidal ideas and also admitted to the same provider in April 2009 that his "ideas of wanting to kill people ha[d] gotten worse . . . ."  The Veteran's attorney ultimately concluded the Veteran was only able to work due to the "protected" setting provided by his employer, which allowed him to work in an isolated capacity and that despite this isolation, the Veteran was nonetheless involved in "numerous confrontations with colleagues that resulted in discipline, firings, and other occupational difficulties."  Moreover, the attorney also determined that the Veteran has been socially isolative throughout the appeal period and has been unable to engage in effective or appropriate social or occupational relationships.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Increased Rating for PTSD

As an initial matter, the Board notes that some of the medical evidence reflects that the Veteran has a personality disorder, which is separate and distinct from his PTSD, and there is also evidence to the contrary.  Given the differing medical opinions, and in affording the Veteran the benefit of the doubt, the Board will attribute all psychiatric symptoms present to his service-connected PTSD.  See Mittleider, 11 Vet. App. at 182 (holding that when it is not possible to separate the effects of a nonservice-connected disability from those of a service-connected disability, reasonable doubt shall be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed the service-connected disability).

Following a thorough review of all the evidence of record, the Board finds that while the Veteran's symptoms may have fluctuated some during the period on appeal, overall, his PTSD is most appropriately described as causing occupational and social impairment with deficiencies in most areas, thus warranting a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence of record does not reflect that the next higher 100 percent disability rating, representing total occupational and social impairment, is appropriate.  See id.

With regard to occupational impairment, the Veteran remained employed throughout the period on appeal up until he elected to take early retirement, with his last day of employment being May 31, 2015.  Although he reported significant difficulty with coworkers and that his attitude had caused him to get in trouble at work, his employment record reflects only one incident in May 2009 where he was placed on two months administrative leave with pay and subsequently suspended for three days.  In fact, the statement of charges from that incident, which is undated but clearly post-dates an August 2009 meeting referenced in that report, reflects the Veteran had not received any past discipline.  The Board recognizes that the Veteran reported being ordered by his employer to attend anger management classes due to an incident in 2006.  While not documented in his employment personnel file before the Board, the Board does find his statements in this regard to be credible but also notes that the 2006 incident is outside the appeal period.  The Veteran has also credibly reported that he experienced continuous interpersonal difficulties with coworkers, which caused him to miss work as well as be the subject of disciplinary action, whether documented in writing or not.  However, the fact remains that the Veteran did work for the same employer for nearly fifteen years, including the entire period on appeal, he consistently received satisfactory performance reviews, and the record only documents one incident where he was formally disciplined and brought before a grievance committee.  

Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  Total social impairment is not persuasively shown by the evidence of record.  The evidence reflects the Veteran's symptoms affected his ability to function appropriately and effectively with others.  While he exhibited impaired impulse control with fellow members of his motorcycle club and had difficulty adapting to stressful events and establishing and maintaining effective relationships, his symptoms were not so severe at any point during the period on appeal that they rose to the level of total social impairment.  While his only social activity appeared to be participation in a motorcycle club, he acknowledged enjoying this activity with his wife and fellow veterans.  Although a fellow member of the club reported that a heated email exchange between the Veteran and former president precipitated the Veteran choosing to leave the club, the Veteran was able to form his own club after that incident.  Moreover, while the April 2016 private doctor, Dr. M. C., indicated the members of the Veteran's original club found him to be "intolerable," the evidence of record suggests otherwise as those same members unanimously voted the Veteran back into the club and the Veteran was thereafter made president in April 2015.  The position of president, as he reported at his July 2015 VA examination, involved such responsibilities as oversight and social relations between other motorcycle clubs, putting out fires between groups, and ensuring improved working relations, tasks which would clearly be impossible if the Veteran was totally socially impaired.  Furthermore, the Veteran married his current wife in November 2006 and indicated at his July 2015 VA examination that their marriage was "outstanding."  In an April 2016 statement, the Veteran's wife, S. L., indicated that she and the Veteran had a "good marriage" because they "work[ed] to make it good."  Although many of the Veteran's friends were members of the motorcycle club or other veterans, and the Veteran kept his circle of friends and family small, the Veteran still had one or two friends who were not veterans.  While the Veteran did report two physical altercations in the past three years at his February 2009 VA examination, the fact remains that he was still able to maintain relationships with his wife, fellow members of his motorcycle club, and "one or two" other people, according to his wife.  As such, he has not exhibited total social impairment at any point during the period on appeal.

Although the evidence reflects the Veteran has experienced difficulty with impulse control and has, at times, acknowledged thoughts of hurting himself or others, he has not presented as a persistent danger to himself or others.  Moreover, although on a couple of occasions it appears the Veteran acknowledged hallucinations, difficulty with his memory, and fugue incidents, and while he has at times exhibited grossly inappropriate behavior, thought processes, and communication, the fact remains that the severity of his symptoms did not rise to the level of total impairment at any point during the period on appeal.  Throughout the period of the claim, the Veteran was still able to go to work and perform satisfactorily, attend limited social functions, and he remained married to his wife.  Although Dr. M. C. indicated that the ability to maintain a marriage did not have anything to do with PTSD, that statement was contradicted when Dr. M. C. noted in the same sentence that the Veteran's other marriages were terminated because of his severe PTSD symptoms.  The Board notes that while it is certainly not dispositive, the Veteran's ability to maintain a good marriage is one factor that is considered among numerous other factors in determining the severity of the Veteran's social impairment due to his PTSD.

The various GAF scores assigned during the period on appeal have ranged from as low as 38 to as high as 56.  The Board finds the lowest GAF score of 38, which is on the higher end of the range of scores representing some impairment in reality testing or communication or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, is congruent with the 70 percent rating assigned herein.  A GAF score of 38 does not weigh in favor of finding the Veteran's PTSD symptoms caused total occupational and social impairment, but rather is congruent with major impairment in occupational and social functioning, as reflected by the 70 percent disability rating.

The Board has considered the Veteran's lay statements with regard to his increased rating claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to identify a specific level of disability relating the severity of his PTSD to the appropriate disability rating as this requires specialized education, training, or experience.  See 38 C.F.R. § 3.159(a).

Consideration has also been given to assigning staged ratings; however, the Board has determined that the schedular criteria for a rating in excess of 70 percent have not been met at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the Board has considered whether the case should be referred to the Director of Compensation Service for extraschedular consideration.  In determining this, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  There is no evidence of an exceptional or unusual disability picture pertaining to the Veteran's PTSD to render impractical the application of the regular schedular standards, and therefore, the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's service-connected disabilities include PTSD, ischemic heart disease, eczema, scars, and diabetes mellitus, type II, and there are no additional symptoms he has reported that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's PTSD throughout the appeal period, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Entitlement to TDIU 

Prior to June 1, 2015, the Veteran was employed full-time and his income was well above the poverty threshold for one person.  Accordingly, in order to find that TDIU is warranted for this period, the evidence must reflect that the Veteran's employment was considered marginal because he was employed in a protected environment such as a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).

In support of his claim, the Veteran's attorney has argued that the Veteran's employer provided him with accommodations, such as the ability to work essentially independently and to switch job duties.  The Board notes that the Americans with Disabilities Act, 42 U.S.C.A. § 12101, et seq., generally requires employers to provide reasonable adjustments or accommodations to a job or work environment that makes it possible for an individual with a disability to perform job duties when such accommodations would not impose undue hardship.  As a highway maintainer, more specifically, as a "road runner," the Veteran successfully worked in a job for many years that required expertise and specialized training with some level of supervision or instruction.  As previously noted, however, Dr. M. C. opined that following the incident where the Veteran threatened fellow employees, his employer was "generous" in allowing him to stay on the job and that he was "given an extraordinary amount of leeway . . . and in a normal occupational setting he likely would have been immediately terminated as an overt and clear liability."  Dr. M. C. also opined that the Veteran was only allowed to return to work due to "strong job protections" and "not an actual ability to function appropriately in the workplace."  The evidence of record, however, demonstrates that, on the whole, the Veteran was able to function appropriately albeit in this particular workplace.  He consistently received satisfactory performance reviews and the only written disciplinary action in the evidence before the Board stems from one incident where he threatened coworkers.  

Nevertheless, the Veteran does not have to prove that all jobs available in the national economy that are consistent with his education and occupational experience are precluded because of his PTSD.  The Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  In a September 2000 application for employment, the Veteran indicated he was a truck driver from January 1972 to March 1984.  After that, he worked as a shift operations manager for over six years and was then a dock supervisor for over five years.  Thereafter, he held various other jobs which mostly lasted less than a year until he began working for the state as a highway maintainer in November 2000, a job he held for nearly fifteen years until his retirement on May 31, 2015.  The Veteran's previous jobs have been involved around maintenance, driving, deliveries, and supervising docks for freight companies; he has never worked in an office setting.  The Veteran's TDIU application reflects he completed high school and one year of college.  Given his education and his previous occupational experience, the Board finds the Veteran is not prepared to perform sedentary work.  The Veteran's most serious symptoms associated with PTSD are impaired impulse control and irritability, which have resulted in interpersonal difficulties and which appear to be more prominent in an occupational setting rather than in a social setting.   The Veteran experienced tremendous difficulty with interpersonal relations in his previous job, even when his job duties were performed mostly independently.  At his most recent examination with Dr. M. C., while the Veteran was cooperative, he was also abrasive, angry, and at times difficult, exhibiting periods of clear psychomotor agitation.  

Based on the facts presented, the Board finds that prior to June 1, 2015, the Veteran was employed full time with an earned income which exceeded the poverty threshold for one person; however with reasonable doubt resolved in favor of the Veteran, the conditions of his employment were akin to employment in a protected environment.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  Beginning June 1, 2015, his service-connected PTSD continues to render him unable to obtain and maintain employment consistent with his education and employment history.  Accordingly, entitlement to TDIU is warranted.  

Also, under both 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  Here, the Veteran filed his claim for an increased rating on November 24, 2008, within one year after his disability had shown an increase (see October 10, 2008 private medical report).  Thus, the assigned effective date for the increase in disability rating for the PTSD and the award of TDIU is October 10, 2008.

SMC

Beginning July 31, 2012, and prior to October 1, 2012, the Veteran was receiving a 100 percent disability rating for his service-connected ischemic heart disease based on the need for temporary convalescence.  In light of the above grant of a 70 percent schedular rating for PTSD throughout the period on appeal, effective October 10, 2008, the Veteran had a single service-connected disability rated as 100 percent disabling and a sufficient additional disability independently ratable at 60 percent or more disabling to warrant a finding of statutory housebound status, beginning July 31, 2012, and prior to October 1, 2012.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


ORDER

A disability rating of 70 percent for PTSD effective October 10, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU effective October 10, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning July 31, 2012, and prior to October 1, 2012, SMC based on statutory housebound status is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


